Citation Nr: 0013079	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-31 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1. Entitlement to a disability rating of more than 10 percent 
for a right posterior tibial nerve injury.

2. Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant served on active duty from August 1942 to 
October 1945.  

This matter was last before the Board of Veterans' Appeals 
(Board) in May 1999.  The Board determined that the record 
had not been fully developed for appellate review and 
remanded the claims at issue.  Following completion of the 
development as specified in the Board's remand, the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO) issued a rating decision in January 2000 
confirming the earlier disability ratings.


REMAND

The record reflects that in May 2000, the appellant executed 
an appointment of the veterans service organization as listed 
on the title page of this remand as his representative.  The 
appellant's new representative has requested that the claims 
folder be returned to the RO for its review thereof.

Through his new representative, the appellant has requested 
that he be afforded a local hearing on all issues currently 
on appeal.  The appellant has not indicated whether he 
requests a personal hearing before a hearing officer at the 
RO, or before a hearing before a member of the Board.  The RO 
will be directed to ascertain the appellant's request in this 
regard, and schedule an appropriate hearing.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be 
granted if an appellant, or an appellant's representative 
acting on his behalf, expresses a desire to appear in person.  


Accordingly, this matter is REMANDED for the following 
action:  

The RO should provide the appellant's 
local representative with the opportunity 
to review the claims folder.  The RO 
should ascertain if the appellant desires 
a personal hearing before a hearing 
officer at the RO or before a traveling 
member of the Board at the RO.  The RO 
should thereafter schedule the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


CONTINUED ON NEXT PAGE

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

